Citation Nr: 1609109	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active military service from May 1973 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In his December 2012 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In February 2016 correspondence, the Veteran's representative withdrew his request for a videoconference hearing.

Although the RO reopened the Veteran's claim and decided the issue of service connection for low back disorder on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The matter of entitlement to nonservice-connected pension has been raised by the record.  See July 2010 Notice of Disagreement.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The matter of service connection for a low back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a May 1995 rating decision which denied service connection for a low back injury, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the May 1995 rating decision include a July 2010 report of Social Security Disability Consultative Examination which notes that the Veteran's back pain has been present since 1980 (i.e., the year of his separation from service), relates to the previously unestablished element of whether the Veteran has a low back disability related to service and raises a reasonable possibility of substantiating the claim..


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a lumbar spine disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection was initially denied in a May 1995 rating decision because there was no evidence of a back disability in service or for many years after service.  Evidence added to the record since May 1995 includes a July 2010 report of Social Security Disability Consultative Examination which notes that the Veteran's back pain has been present since 1980 (i.e., the year of his separation from service).  That evidence relates to the previously unestablished element of whether the Veteran has a low back disability related to service and raises a reasonable possibility of substantiating the claim.  As new and material evidence has been submitted, the claim is reopened. 

In light of the fully favorable determination in the claim to reopen the matter of service connection for a low back disability, no further discussion of compliance with VA's duty to notify and assist is necessary.  De novo review of this matter is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for a low back disability is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

An April 2010 VA examination report includes the opinion that the Veteran's degenerative disease of the lumbar spine is less likely as not caused by or a result of his low back complaints treated in service.  Because this opinion does not address the Veteran's competent allegations of ongoing back complaints since service or reflect consideration of the VA and above noted Social Security Administration medical records which show his history of such complaints, it is inadequate for rating purposes.  [Notably, a July 1992 VA X-ray report notes spurring and narrowing of the L4 interspace and a July 1994 VA treatment report shows that the Veteran's "back has been stiff off and on for 10 years."]  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a new VA examination and opinion is necessary.

Finally, since the claims file is being returned it should be updated to include all outstanding VA and private treatment records (VA records are constructively of record).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his low back disability.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Identify (by medical diagnosis) each low back disability entity found. 

b)  For each low back disability entity diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, including the back complaints/findings noted in service?  The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service back symptoms and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


